 44DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Petitioner is sufficiently stable to warrant the holding of an im-mediate election.'[Text of Direction of Election omitted from publication.]MEMBERLEEDOM took no part in the consideration of the aboveDecision and Direction of Election.6Lloyd A. Fry Roofing Company,107 NLRB 1327.Autry Greer&SonsandTeamsters,Chauffeurs,Warehousemenand Helpers,Local Union No. 991,AFL, Petitioner.Case No.15-RC-1178. April 5,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William P. Hutcheson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer, a partnership, is engaged in the retail grocerybusiness.All of its business establishments are located within theState of Alabama. The Petitioner seeks to represent employees em-ployed in the Employer's feed, produce, "wholesale," 1 and retail ware-house departments.The Employer contends that each of these de-partments is a separate Employer within the meaning of the Act andthat as, individually, such departments do not do a sufficient amount ofinterstate business to meet the Board's jurisdictionalstandards juris-diction should not be asserted in the case.Although some of the Em-ployer's business units, including the departments involved in thecase, are operated with a certain degree of independence in that theyare under the separate immediate supervision of differentmanagers,maintain separate bookkeeping systems and, to a certain extent, buyand sell from one another, the record reveals that the generalmanage-ment of all of the units is handled through the partnership's centraloffice, by the various partners, that the wagesof the employees in allof the units are paid from the central office, and that a substantialamount ofthe purchases for all of the units are made by that office.The record further indicates that although unit managers may recom-mend the establishment of or changes in personnel and labor relationspolicies the ultimate decisions in such matters rest with the partners.Upon the foregoing we find that all of the Employer's combined op-1 The word wholesale does not accurately describe the operations of this department..Itdoes no wholesale selling. It sells retail in large quantities to institutions and ships.112 NLRB No. 6. AUTRY GREER & SONS45<erations constitute a single employer within the meaning of the Act.Accordingly, we shall consider the total of its interstate transactionsto determine whether or not the Board should assert jurisdiction.2During the calendar year of 1954 the Employer purchased goodsvalued at $750,000 directly from suppliers located without the Stateof Alabama. During that same period the Employer purchased goodsvalued at $1,550,000 through local "brokers," all of which goods wereshipped directly to the Employer from suppliers located out of theState.As the Employer's combined direct and indirect inflow ofgoods from without the State of Alabama is valued in excess of$2,000,000 we find, in accord withThe Brass Rail Inc.,110 NLRB1656, that the Employer is engaged in interstate commerce and thatitwill effectuate the purposes of the Act to assert jurisdiction in thiscase.2.The labor organization involved clanns to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent, as part of one appropriateunit, all truckclrivers, helpers, and warehousemen employed in theEmployer's feed, produce, wholesale, and retail warehouse depart-ments.The Employer contends that only separate units of the em-ployees in each department are appropriate for the purposes of col-lective bargaining.While the terms and conditions of employmentat each department are not exactly the same, in that there are differ-ences in the hours of work and methods of payment of wages, therecord shows that all of the employees sought for representationpossess similar skills and are required to perform substantially thesame duties.Generally, they are responsible for the storing, handling,and transportation of perishable goods.Further, as is stated above,the ultimate decisions as to personnel and labor relations policies inthe four departments are made centrally by the Employer partners.There is no history of collective bargaining for any of the employeesconcerned in the proceeding.Although the various departments arelocated in separate buildings, such buildings are very closely situated.Three of the buildings are adjacent to one another, separated only byfirewalls; the fourth is located approximately two city blocks fromthe others.No other union seeks to represent these employeesseparately.Upon the above facts we find that the truckdrivers, helpers, andwarehousemen employed in the Employer's feed, wholesale, produce,and retail warehouse departments constitute an appropriate unit for2 SeeHogueand Knott Supermarkets,110 NLRB 543. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining.Accordingly, we shall directan election among the following employees :All truckclrivers, helpers, and warehousemen employed in the Em-ployer's feed, wholesale, produce, and retail warehouse departments lo-cated in Mobile, Alabama, excluding all other employees, office cler-ical employees, professional employees, guards, 3vatchmen, and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.General Telephone Company of MichiganandCommunicationsWorkersof America,CIO, Petitioner.Case No. 7-PC-2522.A pril 5,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Russell W. Bradley,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and tae hereby affirmed.Upon the entire record in this case,'the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'i The Boat (1, on January 4, 1955, issued an Order granting a motion filed by the Peti-tioner to coiiect the record in certain respects"The inteivenoi, International B, otlierhood of Electrical workers, Locals 1177, 1401,and 1410, AFL, intervened upon the basis of its conti.icts covering employees involvedherein3At the hearing, the lntervenoi moved to dismiss the petition, alleging the absence ofa question concerning iepiosentat,on. upon two grounds (1) contract bar, and (2) thePetitioners failure at any time to request recognitionThe heating officer ieteired thesemotions to the BoardAs the petition Ntac_ filed before theillill itdate of the Inter,ennor'sconcurrent contiacts, it is clean, under settled Board doctrine, that the contracts, whichhave since expired, do not bar the petition Iig Cent ml Itn/tna,108 NLRB 307 , J. CHvvsch,aan Company,106 NLRB 529 As to (2), the Inteivenor urged in its brief thatthe case ofAdvance Pattern Company,80 NLRB 29, is distinguishable on the ground thatthere, unlike the instant case, a request fo recognition Ras made after the petition iNasfilediiowemer, we hold ihat the print,ple ofAdtiance Pattei,tIs applicable upon thefacts herein, because, while the Petitioner at no tune specifically icquested iecogn ition,the existence of a nail question concerning representation Ras made fully apparent at thehearingSee alsoGeneva'ShoeCorporation,109 NLRB 618 ,Asnertutn Tobacco Company,Incopoated,108 NLRI: 1211,Stokely-Van Camp. Inc,102 NLRB 1259, footnote 1112 NLRB No. 7.